       Case 1:20-cv-10946-RGS Document 72 Filed 03/08/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



                                        )
MANNY CHONG, THANE GALLO,               )
and ALL OTHERS SIMILARLY                )       Case No. 1:20-cv-10844-RGS
SITUATED,                               )
                                        )
          Plaintiffs,                   )
                                        )
v.                                      )
                                        )
NORTHEASTERN UNIVERSITY,                )
                                        )
          Defendant.                    )
                                        )
                                        )
                                        )       Case No. 1:20-cv-10946-RGS
MANISHA BAHRANI and DUNCAN              )
LEGGET, individually and on behalf of   )
all others similarly situated,          )
                                        )
          Plaintiff,                    )
                                        )
v.                                      )
                                        )
NORTHEASTERN UNIVERSITY,                )
                                        )
         Defendant.                     )
                                        )



                UNOPPOSED MOTION TO EXTEND THE TIME FOR
                       AMENDMENT OF PLEADINGS




                                            1
             Case 1:20-cv-10946-RGS Document 72 Filed 03/08/21 Page 2 of 6




        Plaintiffs Manny Chong, Thane Gallo, Manisha Bahrani and Duncan Legett (“Plaintiffs”)

in the two above-captioned actions, by and through their undersigned counsel of record, move

for an extension of the deadline for amendment of the pleadings to March 22, 2021. In support

of this Motion, Plaintiffs respectfully submit the following:

        1.       This Court’s December 30, 2020 Scheduling Order in the above-captioned

Bahrani action [ECF No. 63] provided that “All amendments to the pleadings and/or joinder of

additional parties shall be completed by 3/8/21,” and the Court’s December 14, 2020

Scheduling Order in the above-captioned Chong action set the same deadline for amendments to

the pleadings.

        2.       Plaintiffs’ counsel have worked diligently to resolve differences in case strategy

and through those discussions, Plaintiffs have reached agreement on how to move the case

forward. As part of that effort, Plaintiffs intend to file a consolidated amended complaint on

behalf of all Plaintiffs in both cases, which will make the administration and prosecution of this

litigation more efficient.

        3.       The process of preparing the consolidated complaint has commenced, but

Plaintiffs need this short two-week extension in order to complete it. The additional time is

needed due to the process of consolidating two different complaints with somewhat different

approaches and theories, obtaining final approval for the complaint from several counsel in the

two separately filed and differently plead cases, and obtaining approval from the four plaintiffs,

with an opportunity for each to review the amended pleading.

        4.       Defendant does not oppose the relief sought by this Motion so long as Plaintiffs

take the position that the filing of Plaintiffs’ intended consolidated complaint has no effect on the




                                                  2
         Case 1:20-cv-10946-RGS Document 72 Filed 03/08/21 Page 3 of 6




merits or the timing of the decision of Northeastern’s pending motion for summary judgment.

Plaintiffs agree to take such a position and thus this Motion is unopposed.

       WHEREFORE, Plaintiffs respectfully request an extension of the deadline for

amendment of the pleadings through and including March 22, 2021.


                    CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)


       Undersigned counsel certify that they have conferred with counsel for Defendant in a

good faith effort to resolve or narrow the issues raised by this Motion with the following result:

Defendant does not oppose this motion so long as Plaintiffs take the position that the filing of

Plaintiffs’ intended consolidated complaint has no effect on the merits or the timing of the

decision of Northeastern’s pending motion for summary judgment. Plaintiffs agree to take such a

position and thus this Motion is unopposed.


Dated: March 8, 2021                             Respectfully submitted,

                                                PASTOR LAW OFFICE, LLP

                                                /s/ David Pastor___________
                                                David Pastor (BBO #391000)
                                                63 Atlantic Avenue, 3d Floor
                                                Boston, MA 02110
                                                Telephone: (617) 742-9700
                                                Facsimile: (617) 742-9701
                                                Email: dpastor@pastorlawoffice.com

                                                BURSOR & FISHER, P.A.
                                                Frederick J. Klorczyk III (admitted pro hac vice)
                                                Alec M. Leslie (admitted pro hac vice)
                                                888 Seventh Avenue
                                                New York, NY 10019
                                                Telephone: (646) 837-7150
                                                Facsimile: (212) 989-9163
                                                Email: fklorczyk@bursor.com
                                                       aleslie@bursor.com


                                                 3
Case 1:20-cv-10946-RGS Document 72 Filed 03/08/21 Page 4 of 6




                             BERGER & MONTAGUE, P.C.
                             Shannon J. Carson (admitted pro hac vice)
                             Patrick F. Madden (admitted pro hac vice)
                             1818 Market Street, Suite 3600
                             Philadelphia, PA 19103
                             Telephone: (215) 875-3000
                             Email: scarson@bm.net
                                     pmadden@bm.net




                             BERGER & MONTAGUE, P.C
                             E. Michelle Drake (admitted pro hac vice)
                             Joseph C. Hashmall (admitted pro hac vice)
                             43 SE Main Street, Suite 505
                             Minneapolis, MN 55414
                             Telephone: (612) 594-5999
                             Email: emdrake@bm.net
                                    jhashmall@bm.net


                             LICHTEN & LISS-RIORDAN, P.C.
                             Harold L. Lichten (BBO # 549689)
                             729 Boylston Street, Suite 2000
                             Boston, MA 02116
                             Telephone: (617) 994-5800
                             Email: hlichten@llrlaw.com

                             Attorneys for Plaintiffs Manisha Bahrani and
                             Duncan Legget

                             MASON LIETZ & KLINGEDR
                             Gary M. Klinger
                             227 W. Monroe Street, Suite 2100
                             Chicago, IL 60606
                             Telephone: 773-545-9607
                             Email: gklinger@masonllp.com

                             MASON LIETZ & KLINGEDR
                             Gary E. Mason
                             5101 Wisconsin Avenue NW
                             Suite 305
                             Washington, DC 20016
                             Telephone: 202- 429-2290
                             Email: gmason@masonllp.com

                              4
Case 1:20-cv-10946-RGS Document 72 Filed 03/08/21 Page 5 of 6




                             W. Clifton Holmes
                             The Holmes Law Group, Ltd.
                             350 N. Orleans Street, Suite 9000N
                             Chicago, IL 60654
                             Telephone: (312) 721-0779
                             Email: holmes@theholmeslawgroup.com



                             Douglas F. Hartman
                             Hartman Law, PC
                             Suite 800 South
                             10 Post Office Square
                             Suite 800 South
                             Boston, MA 02109
                             Telephone: 617-807-0091
                             Fax: 617-507-8334
                             Email: dhartman@hartmanlawpc.com

                             Attorneys for Plaintiffs Manny Chong and
                             Thane Gallo




                              5
         Case 1:20-cv-10946-RGS Document 72 Filed 03/08/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on March 8, 2021.



                                              /s/ David Pastor
                                              David Pastor




                                                 6
